          Case 4:20-cv-05109-YGR Document 23 Filed 09/23/20 Page 1 of 2
                                                                                   ISTRIC
                                                                              TES D      TC
                                                                            TA




                                                                                                            O
                                                                        S




                                                                                                             U
                                                                      ED




                                                                                                              RT
                                                                                                        D
                                                                                            RDERE




                                                                  UNIT
     Rebecca Davis (SBN 271662)                                             IT IS S
                                                                                    OO
1    rebecca@lozeaudrury.com




                                                                                                                     R NIA
     LOZEAU DRURY LLP
2    1939 Harrison St., Suite 150                                                                    lez Roge
                                                                                                                rs
                                                                                          ne Gonza




                                                                   NO
                                                                                     on
     Oakland, CA 94612                                                      Judge Yv




                                                                                                                     FO
3




                                                                    RT
     Telephone: (510) 836-4200




                                                                                                                 LI
     Facsimile: (510) 836-4205                                             ER         9/23/2020




                                                                      H




                                                                                                            A
                                                                                N                               C
4                                                                                   D IS T IC T O
                                                                                                  F
                                                                                          R
     Attorneys for Plaintiff JONATHAN ARSLANIAN
5    and the alleged Class
6
                          IN THE UNITED STATES DISTRICT COURT
7                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

8    JONATHAN ARSLANIAN, individually and Case No. 4:20-cv-5109 -YGR
     on behalf of all others similarly situated,
9
                     Plaintiff,
10                                                        PLAINTIFF’S NOTICE OF
     v.                                                   VOLUNTARY DISMISSAL
11
     EARGO, INC., a Delaware Corporation, and
12   EARGO HEARING INC., a California
     Corporation,
13
                             Defendants.
14

15

16          Plaintiff Johnathan Arslanian hereby dismisses this lawsuit against Defendants with

17   prejudice as to its individual claims against Defendants and without prejudice as to the claims of

18   any members of the alleged Class.

19          Federal Rule of Civil Procedure 41(a)(1) provides, in relevant part:

20          (a) Voluntary Dismissal.

21          (1) By the Plaintiff.

22                  (A) Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2 and 66 and any

23                  applicable federal statute, the plaintiff may dismiss an action without a court order

24                  by filing:

25                  (i) a notice of dismissal before the opposing party serves either an answer or a

26                  motion for summary judgment; or

27                  (ii) a stipulation of dismissal signed by all parties who have appeared.

28
                                                      1
          Case 4:20-cv-05109-YGR Document 23 Filed 09/23/20 Page 2 of 2




1                   (B) Effect. Unless the notice or stipulation states otherwise, the dismissal is
2                   without prejudice. But if the plaintiff previously dismissed any federal- or state
3                   court action based on or including the same claim, a notice of dismissal operates as
4                   an adjudication on the merits.
5           In this case, Defendant has neither answered Plaintiff’s Complaint nor served a motion for
6    summary judgment. In addition, no class has been certified in this matter so Rule 23’s exceptions
7    do not apply. Likewise, this case does not involve any Receiver so as to implicate Rule 66.
8    Accordingly, Plaintiff hereby dismisses these proceedings in accordance with Rule 41(a)(1)(i).
9

10                                                   Respectfully submitted,

11   Dated: September 21, 2020                       By: /s/      Rebecca Davis
                                                           One of Plaintiff’s Attorneys
12
                                                     Rebecca Davis (SBN 271662)
13                                                   rebecca@lozeaudrury.com
                                                     LOZEAU DRURY LLP
14                                                   1939 Harrison St., Suite 150
                                                     Oakland, CA 94612
15                                                   Telephone: (510) 836-4200
                                                     Facsimile: (510) 836-4205
16

17                                                   Attorneys for Plaintiff and the Putative Class

18

19

20

21

22

23

24

25

26

27

28
                                                        2
